FILED
                            NOT FOR PUBLICATION                             MAY 18 2012
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30334
                                                      11-30335
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:02-cr-00048-SEH
  v.                                                       4:03-cr-00038-SEH

RANDY JAMES JANGULA,

               Defendant - Appellant.            MEMORANDUM *




                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       In these consolidated cases, Randy James Jangula appeals from the

consecutive 12-month sentences imposed following revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Jangula contends that his aggregate sentence is substantively unreasonable.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
In light of the totality of the circumstances and the sentencing factors enumerated

in 18 U.S.C. § 3583(e), the sentence is substantively reasonable. See United States

v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   11-30334